Citation Nr: 1823023	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent prior to July 12, 2012, and in excess of 40 percent thereafter for diabetes mellitus. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran	

ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In April 2015, the Board granted service connection for adjustment disorder with anxiety, but denied service connection for brachial neuritis and remanded the remaining issues for additional development.  The case now returns to the Board for further appellate review. 

In response to the June 2016 supplemental statement of the case, the Veteran's representative submitted a statement indicating that the Veteran continued to disagree with the denial of his claims and requested a Board hearing.  However, as noted, he was previously afforded such a hearing in May 2014 and, to the extent that the Veteran's representative's June 2016 submission may be interpreted as a motion for a new hearing, she did not offer good cause for why a second hearing was needed.  As such, a motion for a second hearing, if intended by the Veteran, must be denied.  See 38 C.F.R. §§ 20.703, 20.704(c), 20.717(a) (2017).

Further, subsequent to the issuance of the June 2016 supplemental statement of the case, the Veteran submitted additional evidence in July 2016, December 2016, and June 2017 for consideration in his appeal.  As his representative waived Agency of Original Jurisdiction (AOJ) consideration of such evidence and his substantive appeal was received in May 2013, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  

The Board further observes that, subsequent to the issuance of the June 2016 supplemental statement of the case, additional VA-generated evidence consisting of a November 2016 VA examination report addressing peripheral neuropathy, and VA treatment records dated from June 2016 to February 2018 was associated with the record and the Veteran has not waived AOJ consideration of such evidence.  However, insofar as the November 2016 VA examination report supports the award of service connection for diabetic neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity, there is no prejudice to the Veteran in the Board considering such newly received evidence in the first instance in regard to such claim.  Furthermore, the remainder of the newly received VA-generated evidence is duplicative of that already of record, to include that considered by the AOJ and that submitted by the Veteran's representative as noted in the preceding paragraph.  38 C.F.R. § 20.1304(c).  Therefore, there is likewise no prejudice to the Veteran in the Board proceeding with the adjudication of the remainder of the claims on appeal.

The Board also notes that the Veteran recently perfected an appeal as to the issues of entitlement to an effective date prior to February 10, 2011, for the award of service connection for adjustment disorder with anxiety and entitlement to an initial rating in excess of 30 percent for such disability; however, as he has requested a Board hearing before a Veterans Law Judge in connection with such appeal, the matter will be the subject of a separate Board decision issued at a later date.

Finally, the Board observes that, in December 2017, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of Ms. Alexandra M. Jackson, attorney at law.  However, as the Veteran's current appeal was recertified to the Board in November 2016 and such change in representation was submitted more than 90 days thereafter without good cause, the Board finds that, at the current time, Ms. Penelope Gronbeck, attorney at law, retains representation of the Veteran in his appeal.  38 C.F.R. § 20.1304 (a), (b); see e.g. Perez v. Shinseki, 25 Vet. App. 190 (2011) (the Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).


FINDINGS OF FACT

1.  Diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity are associated with the Veteran's diabetes mellitus.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of peripheral neuropathy of the bilateral upper extremities and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  For the appeal period prior to July 12, 2012, the Veteran's diabetes mellitus required the use of insulin, oral hypoglycemic agents, and restricted diet, but did not necessitate regulation of activities.

4.  For the appeal period from July 12, 2012, to April 16, 2017, the Veteran's diabetes mellitus required the use of insulin, a restricted diet, and regulation of activities, but did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care providers, with complications that would not be compensable if separately rated.

5.  For the appeal period beginning April 16, 2017, the Veteran's diabetes mellitus required the use of insulin, a restricted diet, and regulation of activities with an episode of ketoacidosis that required at least one hospitalization per year, but did not result in episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations per year or weekly visits to a diabetic care provider, with progressive loss of weight and strength or complications that would be compensable if separately rated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for service connection for service connection for peripheral neuropathy of the bilateral  upper extremities have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.119, Diagnostic Code 7913 (2017).

3.  The criteria for an initial rating in excess of 20 percent prior to July 12, 2012, and in excess of 40 percent prior to April 16, 2017, for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

4.  As of April 16, 2017, the criteria for an initial rating of 60 percent, but no higher, for diabetes mellitus have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

As the Board's decision to grant service connection for peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  

With regard to the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, VA's duty to notify was satisfied by a May 2011 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004);Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim for higher initial ratings for diabetes mellitus, the Board notes that he has appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for diabetes mellitus was granted and an initial rating was assigned in the February 2012 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records, VA and private treatment records, and Social Security Administration records have been obtained and considered.  Further, he has not identified any additional outstanding records that have not been requested or obtained.

Additionally, the Veteran was provided VA examinations in May 2011, March 2016, and November 2016 so as to address the nature and severity of his diabetes mellitus, to include any complications associated thereof, and the nature and etiology of his claimed peripheral neuropathy of the bilateral upper extremities.  The examinations are sufficient evidence for deciding the claims decided herein.  The reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

Additionally, the Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2014 Board hearing, the undersigned Veterans Law Judge noted the issues on appeal.  In addition, information was solicited regarding the current nature and severity of the Veteran's diabetes mellitus, to include any conditions he believed were complications thereof, and the nature and etiology of his claimed peripheral neuropathy of the bilateral upper extremities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  In light of the Veteran's hearing testimony, the Board remanded the case in April 2015 in order to obtain updated VA treatment records and to afford him a VA examination in regard to his diabetes mellitus and peripheral neuropathy. Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board also finds there has been substantial compliance with the Board's April 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board directed the AOJ to obtain VA treatment records dated since April 2014, and afford the Veteran a VA examination so as to nature and severity of his diabetes mellitus, to include all complications of such disability, and the etiology of his peripheral neuropathy, if found to be present.  Thereafter, VA treatment records dated through February 2018 were obtained and the Veteran underwent VA examinations in March 2016 and November 2016 that addressed the Board's inquiries.  Therefore, the Board finds that there has been substantial compliance with the Board's April 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection Claim

The Veteran maintains he is entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities, which is alleges is secondary to his service-connected diabetes mellitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Furthermore, complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Note (1).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time of the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 49 (1990); Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a current diagnosis of diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity.  However, at no time during the pendency of the claim does the Veteran have a current diagnosis of peripheral neuropathy of the bilateral upper extremities and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

In this regard, at the May 2011 VA examination, while the examiner noted the Veteran's reports of bilateral numbness and tingling of the hands and feet, he observed that a February 2011 EMG revealed no electrodiagnostic evidence of peripheral neuropathy. Furthermore, the Veteran's bilateral upper and lower extremities were normal upon clinical examination, and the examiner found that there was no objective findings to render a diagnosis of peripheral neuropathy.  Similarly, the March 2016 VA examiner noted the February 2011 EMG findings, as well as the fact that the Veteran had no neurological impairments at the time of his appointments in November 2015, December 2015, and February 2016, and, following an examination, found that the Veteran did not have peripheral neuropathy. 

However, at a November 2016 VA examination, diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity were diagnosed with an diagnosis date of September 15, 2016, which was the date of the EMG demonstrating such disorders.  However, following a review of the record and an examination, the examiner found that the Veteran did not have a diagnosis of peripheral neuropathy of the bilateral upper extremities was noted.  The examiner found that the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity are a complication of his diabetes and, therefore, are at least as likely as not (50 percent or greater probability) proximately due to his service-connected diabetes mellitus.  Such finding was likewise supported by the Veteran's treating VA physicians in November 2016 and March 2017 letters.

Subsequent VA treatment records reflect the ongoing diagnosis and treatment for diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity, to include a hospitalization in April 2017 for the latter disorder; however, are entirely devoid of complaints, treatment, or a diagnosis referable to peripheral neuropathy of the bilateral upper extremities. 

Therefore, based on the foregoing, the Board finds that the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity are associated with his diabetes mellitus and, thus, service connection for such disorders is warranted.

However, as the Veteran does not have a diagnosis of peripheral neuropathy of the bilateral upper extremities, associated with his diabetes mellitus or otherwise, service connection for such claimed disorder is not warranted.  In this regard, as noted above, all objective testing have failed to reveal a diagnosis of such disorder.  Moreover, while the Veteran has reported numbness and tingling in the bilateral upper extremities, he, as a lay person, is not competent to relate such symptoms to a specific diagnosis as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Furthermore, there is no indication that the Veteran's subjective complaints referable to his bilateral upper extremities result in functional impairment of earning capacity.  See Hunt, supra; Saunders, supra.  Consequently, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of peripheral neuropathy of the bilateral upper extremities and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Therefore, service connection for peripheral neuropathy of the bilateral upper extremities is not warranted.

In denying service connection for peripheral neuropathy of the bilateral upper extremities , the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against such claim.  Therefore, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Initial Rating Claim

The Veteran contends that his diabetes mellitus is more severe than as reflected by the currently assigned ratings.  As such, he seeks entitlement to an initial rating in excess of 20 percent prior to July 12, 2012, and in excess of 40 percent thereafter for diabetes mellitus.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Diabetes mellitus is rated under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  Such rating criteria provides that a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 

"Regulation of activities" is defined under Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating; each criterion listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a Veteran can only be rated at the level that did not require the missing component.

The record shows that the Veteran was diagnosed with diabetes mellitus in 2006 and started using insulin in 2008.  At a May 2011 VA examination, it was noted that he was treated with insulin more than once daily and oral medications.  It was noted that, as a side effect of such treatment, the Veteran experienced occasional episodes of hypoglycemia; however, there was no history of diabetes-related hospitalizations and the Veteran saw his diabetic care provider monthly or less often.  The examiner further noted that the Veteran had to follow a restricted or special diet, but he was not restricted in his ability to perform strenuous activities.   It was further determined that the evidence did not show visual impairment, cardiovascular disease, kidney disease, neurologic disease, amputation, or other diabetic conditions.  The examiner diagnosed diabetes mellitus without complications. 

Thereafter, a July 12, 2012, VA treatment record reflects that the Veteran required a restricted diet, daily insulin, and regulation of physical activities for the management of his service-connected diabetes mellitus.  Additionally, his treating physician indicated that the Veteran had progressive loss of weight and strength.

At his May 2014 Board hearing, the Veteran testified that he had multiple hospital admissions for hypoglycemic events and routinely saw his diabetic care provider every three months.  He further indicated that he continued to experience wide fluctuations of blood glucose measurement on a daily basis, and had difficulty with fatigue and concentration during episodes of low glucose.  He reported that he experienced fatigue, loss of sleep, finger numbness, urinary frequency, eye pain, gum disease, temperature sensitivity, memory loss, headaches, and leg cramping caused by diabetes.  As such, in light of the Veteran's testimony, the Board remanded his case in order to determine the nature and severity of his diabetes mellitus, to include whether such resulted in any of the foregoing complications. 

At a March 2016 VA examination, it was noted that the Veteran's diabetes mellitus was managed by a restricted diet and more than 1 injection per day of insulin was required.  The examiner further noted that the Veteran required regulation of activities as part of the medical management of his diabetes mellitus.  With regard to the frequency of diabetic care, it was observed that he visited his diabetic care provider for episodes of ketoacidosis and/or hypoglycemia less than 2 times per month, and had not been hospitalized for episodes of ketoacidosis and/or hypoglycemia in the prior 12 months.  The examiner indicated that the Veteran had progressive unintentional weight loss of 10 percent of his baseline weight and loss of strength attributable to his diabetes mellitus.  It was further noted that the Veteran did not have any complications of his diabetes mellitus, to include diabetic peripheral neuropathy, diabetic neuropathy of renal dysfunction, or diabetic retinopathy.  He also indicated that erectile dysfunction, cardiac conditions, hypertension, peripheral vascular disease, stroke, skin conditions, or eye conditions were not due to the Veteran's diabetes mellitus, and cardiac conditions, hypertension, renal disease, peripheral vascular disease, or eye conditions were not aggravated by his diabetes mellitus. 

Thereafter, in November 2016, Dr. Z.B. at Hunter Holmes McGuire Medical Center in Richmond, Virginia, indicated that the Veteran had a great deal of pain and was often unable to walk due to his diabetes.  In March 2017, VA received a statement from Dr. T.G., in which he indicated that the Veteran's health had deteriorated due to uncontrolled labile diabetes mellitus, frequent hypoglycemic spells, and superimposed complications of diabetic polyneuropathy and amyotrophy.  Additionally, Dr. T.G. indicated that the Veteran was in constant pain, had residual limb weakness, and compromised gait. The following month, in April 2017, the Veteran was hospitalized for diabetic ketoacidosis.  However, no additional hospitalizations were noted.

Based upon a review of the record, the Board finds that the Veteran's service-connected diabetes mellitus does not meet the criteria for an initial rating in excess of 20 percent for the period prior to July 12, 2012, as such required the use of insulin, oral hypoglycemic agents, and restricted diet, but did not necessitate regulation of activities.  Similarly, as of July 12, 2012, the Board finds that an initial rating in excess of 40 percent is not warranted.  In this regard, as of such date, the Veteran's diabetes mellitus required the use of insulin, a restricted diet, and regulation of activities, but did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care providers, with complications that would not be compensable if separately rated.

However, as of April 16, 2017, the date when the Veteran was hospitalized for an episode of diabetic ketoacidosis, the Board finds that an initial rating of 60 percent, but no higher, for diabetes mellitus is warranted.  Specifically, as of such date, his diabetes required the use of insulin, a restricted diet, and regulation of activities with an episode of ketoacidosis that required at least one hospitalization per year, but did not result in episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations per year or weekly visits to a diabetic care provider, with progressive loss of weight and strength or complications that would be compensable if separately rated.

In reaching the foregoing conclusions, the Board has considered whether the Veteran has any complications of his diabetes mellitus other than his already service-connected diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity; however, despite the Veteran's assertions that his diabetes results in fatigue, loss of sleep, finger numbness, urinary frequency, eye pain, gum disease, temperature sensitivity, memory loss, headaches, and leg cramping, the objective evidence fails to reveal any additional complications of diabetes.  Furthermore, as a lay person, the Veteran is not competent to relate such symptoms to his diabetes mellitus as he does not possess the requisite specialized knowledge.  In this regard, such an opinion as to such relationship requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer such opinion.  See Woehlaert, supra.

Furthermore, while the evidence shows that the Veteran requires more than one daily injection of insulin, and progressive loss of weight and strength as a result of his diabetes, manifestations that are indicative of a 100 percent rating, he does not meet the other criteria required for such a rating.  See Melson, supra; Tatum, supra. 
The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected diabetes mellitus; however, the Board finds that his symptomatology has been stable during each period on appeal.  Therefore, assigning additional staged ratings for such disabilities is not warranted.
Neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
Therefore, the Board finds that an initial rating in excess of 20 percent prior to July 12, 2012, and in excess of 40 percent prior to April 16, 2017, for diabetes mellitus is not warranted; however, as of April 16, 2017, an initial rating of 60 percent, but no higher, for such disability is warranted.  In reaching such determinations, the Board has applied the benefit of the doubt doctrine; however, insofar as higher ratings for such disability are denied herein, the preponderance of the evidence is against such aspects of the Veteran's claim and such doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

Service connection for diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity is granted.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

An initial rating in excess of 20 percent prior to July 12, 2012, and in excess of 40 percent prior to April 16, 2017, for diabetes mellitus is denied.

As of April 16, 2017, an initial rating of 60 percent, but no higher, for diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With respect to the Veteran's claim of entitlement to a TDIU, the implementation of the award of service connection for diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity , and an initial rating of 60 percent for diabetes mellitus as of April 16, 2017, is inextricably intertwined with such claim and, therefore, it must be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following actions:

After implementing the award of service connection for diabetic peripheral neuropathy of the bilateral lower extremities and diabetic amyotrophy of the left lower extremity , and an initial rating of 60 percent for diabetes mellitus as of April 16, 2017, the Veteran's claim of entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


